DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The following words/phrases lack sufficient antecedent basis:
the seat pan frame part (claim 11, line 2-3)
Claim 1 recites “at least a number of linear actuators” in line 4.  It is not clear if Applicant intends to limit the invention to a plurality of linear actuators or if “at least a number of linear actuators” also includes a single (number = 1) actuator.  Clarification is required.
Claim 4 recites “each linear actuator is individually or combined actuatable” in the first line of the last paragraph.  It is not clear what is meant by “combined actuatable.”  It appears that Applicant is  describing how the actuators can be actuated either individually or in combination with other actuators.  Clarification is required.
Claim 6 recites “the linear actuator” in line 2.  It is not clear if Applicant is referring to one of said number of linear actuators or if Applicant is referring to the at least one linear actuator as set forth in independent claim 1.  Clarification is required.  This recitation is also found in claims and 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-11 is/are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Brotherston (5,868,461).    With respect to claim 1, Brotherston discloses a seat for a vehicle, the seat comprising: a seat structure having at least a backrest frame part (12) adjustable between an initial position (See Figures 1 and 2) and an inclined position (see Figures 3 and 4), and a seat adjusting device having at least a number of linear actuators (72), the number of linear actuators is at least mounted to the backrest frame via a respective single pivot connection (unlabeled) at cross bar element, wherein the seat adjusting device comprises a coupling mechanism (85) providing an external pivot axis (at which linear actuator portion (72) is pivotally attached to element (85)) arranged behind the backrest frame part (see Figure 2) and which is relatively coupled with at least one linear actuator (72) and the backrest frame part (12) (via side elements (18a)(18b)), wherein actuation of the at least one actuator initiates movement of the backrest frame part with respect to the external pivot axis.  With respect to claim 2, actuation of the at least one linear actuator initiates movement of the backrest frame part about the external pivot axis.  With respect to claim 3, actuation of the at least one linear actuator initiates substantially vertical movement of the backrest frame part with respect to the external pivot axis (see Figure 2 and Figure 4).    With respect to claim 4, a seat pan frame part (81)(82)(83)(75) is also adjustable between an initial position and at least an inclined position (see Figures 2 and 3), a first number of linear actuators (72) is mounted to the backrest frame part (122) via a respective single pivot connection, a second number of linear actuators (80) is mounted on the seat pan frame (81)(82)(83)(75) via a respective pivot connection wherein the seat adjusting device comprises a coupling mechanism (85) providing an external pivot axis (at connection of element (72) and (85)) arranged behind the backrest frame part and which is relatively coupled with the second number of linear actuators (80) and the backrest frame part (12), wherein each linear actuator is individually or combined actuatable whereas 

Claim(s) 1-3, 5-6, 8-9 and 13-15 is/are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Counts et al. (5,549,357).  With respect to claim 1, Counts et al. discloses a seat for a vehicle, the seat comprising at least: a seat structure (10) having at least a backrest frame part (15) adjustable between an initial position (see Figure 1A) and at least an inclined position (see Figure 1B), and a seat adjusting device having at least a number of linear actuators (50)(50’)(54), the number of linear actuators is at least mounted to the backrest frame part (15) via a respective single pivot connection (at 51, 51’ and at 60), wherein the seat adjusting device comprises a coupling mechanism(22)(42)(42’)  providing an external pivot axis (14) arranged behind the backrest frame part (15) and which is relatively coupled with at least one linear actuator (54) backrest frame part (15), wherein 

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Galloway (6,158,810)(note attachment of linear actuators behind backrest); Wempe (5,556,157) (note the adjustable location of linear actuator with respect to backrest pivot); Eakins et al. (5,320,412) (note linear actuators for positioning seat frame within an outer skeleton) and Rozaieski et al, (US 2005/0088024) (note linear actuators, vertical adjustment of backrest and reclining feature of structure).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636